PER CURIAM.
Appellant has filed a motion to reverse the judgment of the Trial Court and to dismiss this cause from the docket of that court on the ground that the 56th Legislature (1959) at its Regular Session has enacted a law making this cause moot. Appellees, through the Attorney General- of Texas, have replied to this motion and concur in the conclusion that this cause is moot.
It is therefore ordered that the judgment of the Trial Court be reversed and this cause be and the same is hereby dismissed from the docket of that court.
Reversed and cause dismissed.